Exhibit 99.1b PreMD Inc. 4211 Yonge Street, Suite Toronto, Ontario M2P 2A9 NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that an annual and special meeting (the “Meeting”) of holders (the “Shareholders”) of common shares (the “Common Shares”) of PreMD Inc. (the “Corporation”) will be held at the Design Exchange, Patty Watt Room, 234 Bay Street, Toronto, Ontario M5K 1B2 on Wednesday, May 21, 2008 at the hour of 4:00 p.m. (Toronto time) for the following purposes: 1. to receive the audited consolidated financial statements of the Corporation for the year ended December 31, 2007, together with the report of the auditor thereon; 2. to elect the directors of the Corporation; 3. to re-appoint Ernst & Young LLP, Chartered Accountants, as auditor of the Corporation for the ensuing year and to authorize the directors of the Corporation to fix their remuneration; 4. to consider and, if deemed advisable, pass, with or without variation, a resolution confirming the adoption of By-Law 2A of the Corporation, as more fully described in the accompanying management information circular; and 5. to transact such other business as may properly be brought before the Meeting or any adjournment or adjournments thereof. Accompanying this Notice of Annual and Special Meeting is a management information circular dated April 22, 2008 and a copy of the consolidated financial statements of the Corporation for the year ended December 31, 2007, together with the report of the auditor thereon. A Shareholder wishing to be represented by proxy at the Meeting or any adjournment thereof must deposit his duly executed form of proxy with the Corporation at 4211 Yonge Street, Suite 615, Toronto, Ontario M2P 2A9 or with its transfer agent and registrar, Equity Transfer & Trust Company, 200 University Avenue, Suite 400, Toronto, Ontario, M5H 4H1 on or before the close of business on Tuesday, May 20, 2008 or deliver it to the chairman of the Meeting on the day of the Meeting or any adjournment thereof prior to the time of voting. Shareholders who are unable to be present personally at the Meeting are urged to sign, date and return the enclosed form of proxy in the envelope provided for that purpose.If you plan to be present personally at the Meeting, you are requested to bring theenclosed form of proxy for identification.The record date for the determination of those security holders entitled to receive the Notice of Annual and Special Meeting is the close of business on Monday, April 21, 2008. DATED at Toronto, Ontario this 22nd day of April, 2008. BY ORDER OF THE BOARD “Brent Norton” Brent Norton, MD President and Chief Executive Officer PreMD INC. MANAGEMENT INFORMATION CIRCULAR SOLICITATION OF PROXIES This management information circular is furnished in connection with the solicitation of proxies by the management of PreMD Inc. (the “Corporation”) for use at the annual and special meeting (the “Meeting”) of holders (the “Shareholders”) of common shares of the Corporation (the “Common
